BUSSEY, Judge,
concurring in part/dissenting in part:
I must agree with the Court that the District Attorney’s handling of this matter was at best deplorable. Due to the blatant disregard for statutory procedures and M.L.R.’s constitutional right to due process, I concur in reversal of the order certi*1204fying M.R.L. to stand trial as an adult on the charge of Burglary of an Automobile.
However, I must respectfully dissent to the reversal of the order certifying M.L.R. to stand trial as an adult on the Possession of a Stolen Vehicle charge. The record reflects that this charge was filed as a separate case, and that M.L.R. waived his right to a certification hearing. On this record, I cannot find that the order shows an abuse of discretion or an error which “has probably resulted in a miscarriage of justice or constitutes a substantial violation of a constitutional or statutory right.” 20 O.S.1981, § 8001.1.